Matter of Hunt v Annucci (2019 NY Slip Op 05938)





Matter of Hunt v Annucci


2019 NY Slip Op 05938


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


710 CA 18-01428

[*1]IN THE MATTER OF BRIAN HUNT, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


BRIAN HUNT, PETITIONER-APPELLANT PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Christopher J. Burns, J.), entered June 19, 2018 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner, a pro se prison inmate, commenced this CPLR article 78 proceeding seeking to annul the determination of respondent denying petitioner's request for disclosure pursuant to the Freedom of Information Law (Public Officers Law art 6) of parole records pertaining to another inmate, who testified against him at trial. Contrary to petitioner's contention, Supreme Court properly dismissed his petition. The records were exempt because their disclosure "would constitute an unwarranted invasion of personal privacy" (Public Officers Law § 87 [2] [b]; see  9 NYCRR 8000.5 [c] [2]) and "could endanger the life or safety" of the other inmate (§ 87 [2] [f]; see Matter of Carty v New York State Div. of Parole , 277 AD2d 633, 633-634 [3d Dept 2000]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court